     Case 2:16-cr-00057-LRH-VCF Document 250 Filed 08/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                     ***
 9    UNITED STATES OF AMERICA,                        Case No. 2:16-CR-00057-LRH

10                                           Plaintiff, ORDER

11             v.

12    JIHAD ANTHONY ZOGHEIB,

13                                         Defendant.
14

15            Before the Court is Defendant Jihad Anthony Zogheib’s (“Zogheib”) motion “for order
16   directing probation office to disclose confidential information.” (ECF No. 244). Specifically,
17   Zogheib asks the Court to direct the Probation Office to disclose to defense counsel a copy of all
18   revocation reports from a prior federal criminal case. See Case No. 2:05-cr-00259-BES-RJJ. The
19   government filed a notice of non-opposition. (ECF No. 25).
20            Pertinent to the Court in the original sentencing were the underlying facts associated with
21   Zogheib’s prior federal criminal case. Case No. 2:05-cr-00259-BES-RJJ. However, according to
22   an affidavit of current defense counsel, records of that case are normally confidential and therefore
23   being withheld by the Probation Office. Defense counsel requests their disclosure by order of this
24   Court.
25            Disclosure of records of the United States Probation Office is governed by the local rules
26   of practice of the District of Nevada. LCR 32-2. The rules permit any district court judge, with
27   supporting documents accompanied by an affidavit, to order the disclosure of probation records.
28   LCR 32-2(c). After a review of defense counsel’s supporting affidavit, the Court finds, in
                                                        1
     Case 2:16-cr-00057-LRH-VCF Document 250 Filed 08/11/21 Page 2 of 2




 1   accordance with the local rules, the relevance of the records held by probation for the upcoming

 2   sentencing hearing.

 3          IT IS THEREFORE ORDERED that the Probation Office release a copy of all violation

 4   reports in Case No. 2:05-cr-00259-BES-RJJ to defense counsel Jamie Resch and to counsel for the

 5   Government in this case.

 6          IT IS SO ORDERED.

 7          DATED this 11th day of August, 2021.

 8

 9                                                      LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
